Case 5:17-cv-02507-AG-AGR Document 63-2 Filed 07/29/19 Page 1 of 4 Page ID #:3133




                                             EXHIBIT B




  Exhibit B                                                           Page 21
Case 5:17-cv-02507-AG-AGR Document 63-2 Filed 07/29/19 Page 2 of 4 Page ID #:3134




                                                                       SS-FDN-007591
  Exhibit B                                                           Page 22
Case 5:17-cv-02507-AG-AGR Document 63-2 Filed 07/29/19 Page 3 of 4 Page ID #:3135




                                                                       SS-FDN-007592
  Exhibit B                                                           Page 23
Case 5:17-cv-02507-AG-AGR Document 63-2 Filed 07/29/19 Page 4 of 4 Page ID #:3136




                                                                       SS-FDN-007624
  Exhibit B                                                           Page 24
